United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                    UNITED STATES COURT OF APPEALS
                                                          September 22, 2003
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk


                             No. 02-61079




     ANDREW CARL WEATHERSBY,

                                        Plaintiff-Appellee,

                                  v.

     COOPER LIGHTING, INC.,

                                        Defendant-Appellant.



         Appeal from the United States District Court for the
               Southern District of Mississippi, Jackson



Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Appellant Cooper Lighting, Inc. levies a barrage of attacks

assailing the district court’s award of monetary relief to Andrew

Carl Weathersby in his action under the Family and Medical Leave

Act (“FMLA”).     The award stems from the second jury trial on

Weathersby’s claims.    Unfortunately, we are precluded from ruling

on appellant’s appeal.     Weatherby’s claims before the district

court also included a claim for reinstatement.   The district court

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
has yet to rule on such claim.   The judgment appealed from does not

resolve all of Weatherby’s claims against Cooper and is not an

appealable   final   judgment.    See   28   U.S.C.   §   1291   (1999);

Witherspoon v. White, 111 F.3d 399, 402 (5th Cir. 1997).         Neither

does this case present us with the type of partial final judgment

that might allow us to entertain this appeal under Fed.R.Civ.P.

54(b).   Unless and until the district court rules on the claim for

reinstatement, this court lacks jurisdiction to review the monetary

award.

APPEAL DISMISSED.




                                  2